                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MICHAEL DORMAN et al.,

       Plaintiffs,                                    Case No. 15-cv-12552
                                                      Hon. Matthew F. Leitman
v.

CHARTER TOWNSHIP OF CLINTON,

     Defendant.
__________________________________________________________________/

 ORDER (1) DENYING WITHOUT PREJUDICE PLAINTIFFS’ SECOND
  MOTION FOR INTERIM ATTORNEY FEES (ECF No. 100) AND (2)
      TERMINATING PLAINTIFFS’ MOTION REQUESTING
                RULING (ECF No. 106) AS MOOT

       In this action, Plaintiff River of Life Ministries, INT and its pastor, Plaintiff

Michael Dorman, challenge a provision of Defendant Clinton Township’s zoning

code that applies to the real property located at 22515 Laurel (the “Laurel Property”)

on which River of Life wants to locate and operate its church. In an Amended

Complaint, River of Life and Dorman bring seven claims against Clinton Township:

      Violation of the Substantial Burden provision of the Religious Land Use and
        Institutionalized Persons Act of 2000 (“RLUIPA”), 42 U.S.C. § 2000cc(a)
        (see Am. Compl., ECF No. 8 at ¶¶ 88-97);
      Violation of the Equal Terms provision of RLUIPA, 42 U.S.C.
        § 2000cc(b)(1) (see id. at ¶¶ 98-103);
      Violation of the Nondiscrimination provision of RLUIPA, 42 U.S.C.
        § 2000cc(b)(2) (see id. at ¶¶ 104-13);

                                           1
     Violation of the First Amendment (see id. at ¶¶ 114-19);
     Violation of the Equal Protection Clause of the Fourteenth Amendment (see
       id. at ¶¶ 120-37);
     Retaliation in violation of the First Amendment (see id. at ¶¶ 138-44); and
     An “Appeal from Agency Action” (see id. at ¶¶ 145-49).

      On December 8, 2017, Clinton Township agreed to permit River of Life to

use the Laurel Property as a church. (See Stipulated Order, ECF No. 40.) Dorman

and River of Life thereafter filed a motion for interim fees and costs pursuant to the

Civil Rights Attorney’s Fees Award Act of 1976, 42 U.S.C. § 1988(b). (See First

Attorney Fee Mot., ECF No. 43.) Section 1988(b) permits a court to award attorney

fees and costs to a “prevailing party” in a RLUIPA action. It provides, in relevant

part, that “[i]n any action or proceeding to enforce a provision of …. [RLUIPA] …

the court, in its discretion, may allow the prevailing party, other than the United

States, a reasonable attorney’s fee as part of the costs.” 42 U.S.C. § 1988(b).

      The Court, over Clinton Township’s opposition, awarded Dorman and River

of Life a substantial amount of interim fees. (See Order, ECF No. 64.) More

specifically, the Court ordered Clinton Township to pay Dorman and River of Life

$60,897.00 in attorney fees and $1,268.69 in costs. (See id., PageID.2355.)

      Even though Clinton Township granted River of Life permission to use the

Laurel Property as a church in 2017, this litigation continued, and Dorman and River

of Life have won some victories. Since the Court awarded Dorman and River of

                                          2
Life interim fees, it has, among other things, entered orders (1) granting Dorman’s

and River of Life’s motion to disqualify Clinton Township’s counsel Robert Davis

(see Order, ECF No. 75) and (2) granting River of Life’s motion for summary

judgment on its Equal Terms claim, denying Dorman’s motion for summary

judgment on his Equal Terms claim, and granting Clinton Township’s motion on

Dorman’s Equal Terms claim (see Op. and Order, ECF No. 99).

      On August 22, 2019, Dorman and River of Life filed a second motion seeking

interim fees and costs under Section 1988(b). (See Second Attorney Fee Mot., ECF

No. 100.) Dorman and River of Life have also filed a motion seeking an expedited

ruling on their interim fee motion. (See Mot., ECF No. 106.) Clinton Township

opposes both motions. (See ECF Nos. 103, 107.) The Court concludes that it may

resolve the motions without oral argument. See E.D. Mich. Local Rule 7.1(f)(2).

      The Court has carefully reviewed Dorman’s and River of Life’s motions and

declines to exercise its discretion to provide another interim award of fees and costs

at this time. As described above, the Court has already exercised that discretion once

and provided Dorman and River of Life a substantial interim fee award. The Court

believes that the best time to assess the value and appropriate amount of the fees

incurred since the Court’s first award is at the conclusion of this case. At that point,

the Court will have a fuller appreciation of, and better perspective from which to

assess, the additional value, claimed necessity and propriety, and worth of the legal


                                           3
work performed since the Court’s prior interim fee award. Thus, under these

circumstances, the most prudent course of action is to review Dorman’s and River

of Life’s request for fees at the end of the case.

      Accordingly, for the reasons stated above, the Court DENIES Dorman’s and

River of Life’s second motion for interim attorney fees (ECF No. 100) WITHOUT

PREJUDICE to Dorman’s and River of Life’s ability to seek these fees at the

conclusion of this case. The Court will also TERMINATE AS MOOT Dorman’s

and River of Life’s motion for an expedited ruling on their attorney fee request (ECF

No. 106).

      IT IS SO ORDERED.

                                         s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
                                         UNITED STATES DISTRICT JUDGE

Dated: February 26, 2020


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on February 26, 2020, by electronic means and/or
ordinary mail.

                                         s/Holly A. Monda
                                         Case Manager
                                         (810) 341-9764




                                           4
